Per Curiam:
The defendant came into this State and was attending as a witness upon the trial of an action, and was served with a summons as he was leaving the court house on his way to the train to return to the State of his residence. He was, therefore, immune from service of civil process. The order should be reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. Present — Clarke, P. J., Dowling, Smith, Page and Shearn, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.